Title: To George Washington from Major General John Sullivan, 6 August 1779
From: Sullivan, John
To: Washington, George


        
          [Wyalusing, Pa., 6 Aug. 1779]
        
        Extract of a letter from General Sullivan dated Wyalusing [Pa.] 6th Augt 1779.
        “On examining the state of our Stores I find that we have not more than forty days provision in Flour, nor will the Meat now on hand, with the greatest Oeconomy last more than two Months. This was all I could possibly procure and indeed full as much as I had means to carry; for the number of my Boats does not exceed half the number engaged me. Your Excellency will I hope be satisfied from this representation of the propriety of my orders to General Clinton with respect to provisions, for on what he has collected our Expectations of support must in a great measure be founded.”
      